EXHIBIT WINLAND ELECTRONICS, INC. PROMOTES KERMES TO EXECUTIVE VICE PRESIDENT CONTACT: Thomas J. de Petra Tony Carideo President, Chief Executive Officer The Carideo Group, Inc. (507) 625-7231 (612) 317-2880 http://www.winland.com/ MANKATO, Minn. (January 8, 2009) - Winland Electronics, Inc. (Amex: WEX), a leading designer and manufacturer of custom electronic control products and systems, today announced Glenn A. Kermes, Winland’s chief financial officer, has been promoted to executive vice president and CFO, effective immediately. Kermes joined Winland as chief financial officer in October, 2006. Prior to that, he was vice president and CFO at Ross Manufacturing, a global manufacturer of frozen dessert equipment.He was also North American controller for the Kendro division of SPX Corporation, a $6.0 billion, publicly-traded, consumer goods company, and worldwide operations controller for the Irwin Hand Tools Division of Newell Rubbermaid, a $6.6 billion, publicly-traded, consumer goods company. "Glenn’s contributions have been vital to the transformational process Winland launched more than a year ago,” said Tom de Petra, president and chief executive officer of Winland Electronics. “His experience as an executive at some of the world’s most admired multi-national corporations has been invaluable in helping us introduce and execute a variety of new policies and processes that have helped our company operate more efficiently and profitably.Glenn is highly respected by our board and leadership team and is expected to make great contributions in the future.” Mr.
